Name: Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community
 Type: Directive
 Subject Matter: international trade;  trade policy;  agricultural activity;  agricultural policy;  trade;  tariff policy;  environmental policy
 Date Published: 2000-07-10

 Avis juridique important|32000L0029Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community Official Journal L 169 , 10/07/2000 P. 0001 - 0112Council Directive 2000/29/ECof 8 May 2000on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the CommunityTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 37 thereof,Having regard to the proposal from the Commission,Having regard to the opinion of the European Parliament(1),Having regard to the opinion of the Economic and Social Committee(2),Whereas:(1) Council Directive 77/93/EEC of 21 December 1976, on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community(3). For the sake of clarity and rationality, it has been amended on a number of occasions, often substantively(4). It should therefore be consolidated.(2) Plant production is very important to the Community.(3) Plant production yields are consistently reduced through the effects of harmful organisms.(4) The protection of plants against such organisms is absolutely necessary not only to avoid reduced yields but also to increase agricultural productivity.(5) Action aimed at the systematic eradication of harmful organisms within the Community, established by the plant health regime applicable in the Community as an area without internal frontiers, would have only limited effect if protective measures against their introduction into the Community were not applied at the same time.(6) The need for such measures has long been recognised and they have formed the subject of many national regulations and international conventions, including the International Plant Protection Convention (IPPC) of 6 December 1951 concluded at the United Nations Food and Agricultural Organisation (FAO), which is of worldwide interest.(7) One of the most important measures consists in listing the particularly dangerous harmful organisms whose introduction into the Community must be prohibited and also the harmful organisms whose introduction into the Member States when carried by certain plants or plant products must also be prohibited.(8) The presence of some of these harmful organisms, when plants or plant products are introduced from countries in which these organisms occur, cannot be effectively checked. It is therefore necessary to make minimum provision for bans on the introduction of certain plants and plant products, or to provide for special checks to be made in the producer countries.(9) Such plant health checks must be limited to introductions of products originating in non-member countries and to cases where there is strong evidence that one of the plant-health provisions has not been observed.(10) It is necessary to make provision under certain conditions permitting derogations from a certain number of provisions. Experience has shown that the same degree of urgency may be attached to a certain number of derogations as is attached to the safeguard provisions. Therefore the urgency procedure specified in this Directive should also be made applicable to these derogations.(11) Temporary safeguard measures not laid down in this Directive should normally be adopted by the Member State where the problem originates in the case of imminent danger of the introduction or spread of harmful organisms. The Commission should be informed of all events which require the adoption of safeguard measures.(12) Given the importance of the trade in plants and plant products between the French overseas departments and the remainder of the Community, it is desirable to apply the provisions of this Directive to them. In view of the special nature of the agricultural production of the French overseas departments, it is appropriate to provide for additional protective measures justified on grounds of the protection of health and life of plants therein. The provisions of this Directive should also be extended to protective measures against the introduction of harmful organisms into the French overseas departments from other parts of France.(13) Council Regulation (EEC) No 1911/91 of 26 June 1991 on the applications of the provisions of Community law to the Canary Islands(5) integrates the Canary Islands into the Community customs territory and into the common policies. Under Articles 2 and 10 of that Regulation, application of the common agricultural policy is subject to the entry into force of specific supply arrangements. Such application must also be accompanied by specific measures concerning agricultural production.(14) Council Decision 91/314/EEC of 26 June 1991 setting up a programme of options specific to the remote and insular nature of the Canary Islands (Poseican)(6) outlines the options to be implemented to take account of the specific problems and constraints faced by those islands.(15) To accommodate therefore the specific plant health situation in the Canary Islands, it is appropriate to extend the application of certain measures of this Directive for a period expiring six months after the date by which Member States must have implemented forthcoming provisions dealing with the Annexes to this Directive for the protection of the French overseas departments and of the Canary Islands.(16) It is appropriate to adopt, for the purposes of this Directive, the model certificates approved under the IPPC, as amended on 21 November 1979, in a standardised lay-out which has been drawn up in close cooperation with international organisations. It is also appropriate to lay down certain rules concerning the conditions in accordance with which such certificates may be issued, certain rules for the use of previous models during a transitional period, and certification requirements in the case of the introduction of plants and plant products from third countries.(17) In the case of importations of plants or plant products from third countries the authorities responsible in such countries for issuing certificates should be, in principle, those empowered under the IPPC. It could be desirable to establish lists of these authorities for the non-contracting third countries.(18) The procedure applicable to certain types of amendments to be made to the Annexes to this Directive should be simplified.(19) The scope of this Directive should be clarified in respect of "wood". In particular, it is useful to follow the detailed descriptions of "wood" set out in Community Regulations.(20) Certain seeds are not included amongst the plants, plant products and other objects, listed in the Annexes to this Directive, which must be subjected to a plant health inspection in the country of origin or the consignor country before being permitted to enter in the Community or in intra-Community trade.(21) It is appropriate to provide in certain cases that the official inspection of plants, plant products and other objects coming from third countries should be carried out by the Commission in the third country of origin.(22) The Community inspections must be made by experts employed by the Commission, and also by experts employed by Member States, whose services are made available to the Commission. The roles of these experts should be defined in connection with the activities required under the Community plant health regime.(23) The scope of the regime should no longer be restricted to trade between Member States and third countries, but should also be extended to marketing within single Member States.(24) In principle, all parts of the Community should benefit from the same degree of protection against harmful organisms. However, differences in ecological conditions and in the distribution of certain harmful organisms must be taken into account. In consequence, "protected zones" exposed to particular plant health risks should be defined and should be accorded special protection under conditions compatible with the internal market.(25) The application of the Community plant health regime to the Community as an area without internal frontiers, and the introduction of protected zones make it necessary to distinguish between requirements applicable to Community products on the one hand and those applicable to imports from third countries on the other, and to identify harmful organisms relevant for protected zones.(26) The most appropriate place for carrying out plant-health checks is the place of production. In respect of Community products, these checks must therefore be made mandatory at the place of production and should extend to all relevant plants and plant products grown, produced, used or otherwise present there, and to the growing medium used there. For the efficient operation of such a system of checks, all producers should be officially registered.(27) To ensure more effective application of the Community plant-health regime in the internal market, it must be possible to use, for the purpose of plant-health checks, available official manpower other than that of Member States' official plant-protection services, whose training should be coordinated and supported financially by the Community.(28) If the results of the checks are satisfactory, instead of the phytosanitary certificate used in international trade, Community products will bear an agreed mark (plant passport), adapted to the type of product, in order to ensure its free movement throughout the Community or those parts thereof for which it is valid.(29) The official measures to be taken when the results of the checks are not satisfactory should be specified.(30) To ensure compliance with the Community plant-health regime in the context of the internal market, a system of official checks during marketing should be established. This system should be as reliable and uniform as possible throughout the Community but should exclude specific controls at borders between Member States.(31) In the framework of the internal market, products originating in third countries should in principle be subjected to plant-health checks on first introduction into the Community. If the results of the checks are satisfactory, third country products should be issued with a plant passport ensuring free movement in the same way as Community products.(32) In order to confront the situation created by the completion of the internal market with the necessary guarantees, it is essential to reinforce the plant-health inspection infrastructure at national and Community level at the Community's external frontiers, paying particular attention to those Member States which, by reason of their geographical situation, are points of entry to the Community. The Commission will propose the inclusion in the General Budget of the European Union of the necessary appropriations for that purpose.(33) With a view to improving the efficiency of the Community plant-health regime in the context of the internal market, the Member States should harmonise the practices of the personnel responsible for plant-health. The Commission will submit, before 1 January 1993, a Community code of plant-health practice.(34) It is no longer possible for Member States to adopt any special plant-health provisions on the introduction into their territory of plants or plant products originating in other Member States. All provisions on plant-health requirements for plants and plant products should be established at Community level.(35) It is necessary to establish a system of Community financial contributions to share at Community level the burden of possible risks which might remain in trade under the Community plant-health regime.(36) In order to prevent infections by harmful organisms introduced from third countries, there should be a Community financial contribution aimed at reinforcing the plant health inspection infrastructure at the Community's external frontiers.(37) The regime should also provide for adequate contributions to certain expenses for specific measures, which Member States have adopted to control and, where applicable, eradicate infections by harmful organisms introduced from third countries or from other areas in the Community, and, where possible, to repair the damage caused.(38) The details of the mechanism for granting the Community financial contribution should be determined under a rapid procedure.(39) It must be ensured that the Commission is informed in full of the possible causes for the introduction of the harmful organisms concerned.(40) In particular, the Commission should monitor correct application of the Community plant-health regime.(41) It should be established that the introduction of the harmful organisms has been caused by inadequate examinations or inspections. Community law should apply in respect of the consequences, taking into account certain specific measures.(42) It is appropriate for Member States and the Commission to cooperate closely within the Standing Committee on Plant Health set up by Council Decision 76/894/EEC(7).(43) This Directive must not affect the obligations of the Member States concerning the time-limits for transposition and application set out in Annex VIII, Part B,HAS ADOPTED THIS DIRECTIVE:Article 11. This Directive concerns protective measures against the introduction into the Member States from other Member States or third countries of organisms which are harmful to plants or plant products.It also concerns:(a) with effect from 1 June 1993, protective measures against the spread of harmful organisms within the Community by means related to movements of plants, plant products and other related objects within a Member State;(b) protective measures against the introduction of harmful organisms into the French overseas departments from other parts of France and, conversely, into other parts of France from the French overseas departments;(c) protective measures against the introduction of harmful organisms into the Canary Islands from other parts of Spain and, conversely, into other parts of Spain from the Canary Islands.2. Without prejudice to the conditions to be established for the protection of the plant-health situation existing in certain regions in the Community, taking into account the differences in agricultural and ecological conditions, protective measures which are justified on grounds of the protection of health and life of plants in the French overseas departments and in the Canary Islands which are additional to those laid down in this Directive may be determined in accordance with the procedure laid down in Article 18.3. This Directive shall not apply to Ceuta or Melilla.4. Each Member State shall establish or designate one single and central authority responsible, under the control of the national government, in particular for coordination and contacts in matters related to plant health within the context of this Directive. The official plant protection service set up under the International Plant Protection Convention (IPPC) shall preferably be designated for this purpose. This authority and any subsequent change shall be notified to the other Member States and to the Commission.5. In respect of the protective measures against the introduction of harmful organisms from the French overseas departments into other parts of France and into the other Member States and against their spread within the French overseas departments, the dates referred to in paragraph 1(a) of this Article, Article 3(4), Article 4(2) and (4), Article 5(2) and (4), Article 6(5) and (6), Article 10(1) and (2) and Article 13(8), (10) and (11) shall be replaced by a date which corresponds to the end of a six-month period following the date by which Member States must implement forthcoming provisions dealing with Annexes I to V for the protection of the French overseas departments. With effect from the same date, paragraph 1(b) and paragraph 2 of this Article shall be deleted.6. In respect of the protective measures against the introduction of harmful organisms from the Canary Islands into other parts of Spain and into the other Member States and against their spread within the Canary Islands, the dates referred to in paragraph 1(a) of this Article, Article 3(4), Article 4(2) and (4), Article 5(2) and (4), Article 6(5) and (6), Article 10(1) and (2) and Article 13(8), (10) and (11) shall be replaced by a date which corresponds to the end of a six-month period following the date by which Member States must implement forthcoming provisions dealing with Annexes I to V for the protection of the Canary Islands. With effect from the same date, paragraph 1(c) of this Article shall be deleted.Article 21. For the purposes of this Directive:(a) plants shall be considered to mean: living plants and living parts thereof, including seeds;living parts of plants shall be considered to include:- fruit, in the botanical sense, other than that preserved by deep freezing,- vegetables, other than those preserved by deep freezing,- tubers, corms, bulbs, rhizomes,- cut flowers,- branches with foliage,- cut trees retaining foliage,- plant tissue cultures.seeds shall be considered to mean: seeds in the botanical sense, other than those not intended for planting;(b) plant products shall be considered to mean: products of plant origin, unprocessed or having undergone simple preparation, in so far as these are not plants;(c) planting shall be considered to mean: any operation for the placing of plants to ensure their subsequent growth, reproduction or propagation;(d) plants intended for planting shall be considered to mean:- plants which are already planted and are intended to remain planted or to be replanted after their introduction, or- plants which are not planted at the time of introduction, but are intended to be planted thereafter;(e) harmful organisms shall be considered to mean: pests of plants or of plant products, which belong to the animal or plant kingdoms, or which are viruses, mycoplasmas or other pathogens;(f) plant passport shall be considered to mean: an official label which gives evidence that the provisions of this Directive related to plant health standards and special requirements are satisfied, and which is:- standardised at Community level for different types of plants or plant products, and- prepared by the responsible official body in a Member State and issued in accordance with the implementing rules governing the details of the procedure for issuing plant passports.For specific types of product, official agreed marks other than a label may be decided on in accordance with the procedure laid down in Article 18.The standardisation shall be established in accordance with the procedure laid down in Article 8. Under this standardisation, different marks shall be determined for plant passports which are not valid, in accordance with the second subparagraph of Article 10(1), for all parts of the Community;(g) the responsible official bodies in a Member State shall be:(i) the official plant protection service(s) of a Member State referred to in Article 1(4); or(ii) any State authority established- at national level,- or, under the supervision within the limits set by the constitution of the Member State concerned, of national authorities at regional level.The responsible official bodies in a Member State may, in accordance with national legislation, delegate the tasks provided for in this Directive to be accomplished under their authority and supervision to any legal person, whether governed by public or by private law, which under its officially approved constitution is charged exclusively with specific public functions, provided that such person, and its members, has no personal interest in the outcome of the measures it takes.The Member States shall ensure that there is close cooperation between the bodies referred to in point (ii) of the first subparagraph and those referred to in point (i) thereof.Moreover, in accordance with the procedure laid down in Article 18, other legal persons established on behalf of the body or bodies referred to in point (i) of the first subparagraph and acting under the authority and supervision of such body may be approved, provided that such person has no personal interest in the outcome of the measures it takes.The single central authority referred to in Article 1(4) shall inform the Commission of the responsible official bodies in the Member State concerned. The Commission shall forward that information to the other Member States;(h) protected zone shall be considered to mean a zone in the Community:- in which one or more harmful organisms referred to in this Directive, which are established in one or more parts of the Community, are not endemic or established despite favorable conditions for them to establish themselves there,- in which there is a danger that certain harmful organisms will establish, given propitious ecological conditions, for particular crops, despite the fact that these organisms are not endemic or established in the Community,and which has been recognised, in accordance with the procedure laid down in Article 18, as fulfilling the conditions set out in the first and second indents and, in the case referred to in the first indent, at the request of the Member State(s) concerned and on the grounds that the results of appropriate surveys which have been monitored by the experts referred to in Article 21 under the procedure laid down therein show no evidence to the contrary. In the eventuality referred to in the second indent, surveys are optional.A harmful organism shall be considered to be established in an area if it is known to occur there and if either no official measures have been taken there with a view to its eradication or such measures have proved, for a period of at least two successive years, to be ineffective.The Member State(s) concerned shall conduct, with respect to the case provided for in the first indent of the first subparagraph, regular and systematic official surveys on the presence of organisms in respect of which the protected zone has been recognised. Each finding of such organisms shall immediately be notified to the Commission. The risk arising from such finding shall be assessed by the Standing Committee on Plant Health and appropriate action decided on in accordance with the procedure referred to in Article 18.The details of the surveys referred to in the first and third subparagraphs may be established in accordance with the procedure referred to in Article 18, account being taken of sound scientific and statistical principles.The results of the above surveys shall be notified to the Commission. The Commission shall forward this information to the other Member States.The Commission shall, before 1 January 1998, submit a report to the Council on the operation of the system of protected zones together, if necessary, with any appropriate proposals;(i) a statement or measure shall be considered official if made or taken, without prejudice to the provisions of Article 21:- by representatives of the official plant protection service of a Member State or, under their responsibility, by other public servants, in the case of statements or measures related to the issuing of the certificates specified in Article 7(1) or Article 8(2);- either by such representatives or public servants or by qualified agents employed by one of the responsible official bodies of a Member State, in all other cases, provided that such agents have no personal interest in the outcome of the measures they take and satisfy minimum standards of qualification.Member States shall ensure that their public servants and qualified agents have the qualifications necessary for the proper application of this Directive. In accordance with the procedure laid down in Article 18, guidelines may be established for such qualifications.The Commission shall, acting within the Standing Committee on Plant Health, draw up Community programmes, the implementation of which it shall monitor, regarding the further training of the public servants and qualified agents concerned, in an effort to raise the knowledge and experience acquired in the national context to the level of the aforementioned qualifications. It shall contribute to the financing of this further training and shall propose the inclusion of the necessary appropriations for that purpose in the Community budget.2. Save where it is expressely provided otherwise, the provisions of this Directive concern wood only in so far as it retains all or part of its natural round surface, with or without bark, or as it is in the form of chips, particles, sawdust, wood waste or scrap.Save for the purpose of the provisions relating to Annex V, wood, whether satisfying the conditions referred to in the first subparagraph or not, is also concerned where it is in the form of dunnage, spacers, pallets or packing material which are actually in use in the transport of objects of all kinds, provided that it presents a plant health risk.Article 31. Member States shall ban the introduction into their territory of the harmful organisms listed in Annex I, Part A.2. Member States shall ban the introduction into their territory of the plants and plant products listed in Annex II, Part A, where they are contaminated by the relevant harmful organisms listed in that part of the Annex.3. Paragraphs 1 and 2 shall not apply in accordance with conditions which may be determined in accordance with the procedure laid down in Article 17, in the case of slight contamination of plants other than those intended for planting by harmful organisms listed in Annex I, Part A, or in Annex II, Part A, which have previously been selected in agreement with the authorities representing the Member States in the field of plant health.4. With effect from 1 June 1993, Member States shall provide that paragraphs 1 and 2 shall be applied also to the spread of the harmful organisms concerned by means connected with the movement of plants, plant products or other objects within the territory of a Member State.5. Member States shall ban from 1 June 1993 the introduction into and the spread within the relevant protected zones, of:(a) the harmful organisms listed in Annex I, Part B;(b) the plants and plant products listed in Annex II, Part B where they are contaminated by the relevant harmful organisms listed therein.6. In accordance with the procedure laid down in Article 18:(a) the harmful organisms listed in Annexes I and II shall be subdivided as follows:- organisms not known to occur in any part of the Community and relevant for the entire Community shall be listed in Annex I, Part A, Section I and Annex II, Part A, Section I respectively,- organisms known to occur in the Community but not endemic or established throughout the Community and relevant for the entire Community shall be listed in Annex I, Part A, Section II and Annex II, Part A, Section II respectively,- the other organisms shall be listed in Annex I, Part B and Annex II, Part B respectively against the protected zone for which they are relevant;(b) harmful organisms endemic or established in one or more parts of the Community shall be deleted, save those referred to in the second and third indents of point (a);(c) the titles of Annexes I and II, as well as the different parts and sections thereof, shall be adapted in accordance with points (a) and (b).7. In accordance with the procedure laid down in Article 18, save where it is expressly provided otherwise, it may be decided that Member States shall lay down that:(a) the introduction into their territories, and the spread within their territories, of specified organisms, whether singly or not, which are considered to be harmful to plants or plant products but are not listed in Annexes I and II, shall be prohibited or require special authorisation under conditions specified under the same procedure;(b) the introduction into their territories, and the spread within their territories, of specified organisms, which are listed in Annex II, but which occur on plants other than those listed in that Annex, and which are considered to be harmful to plants or plant products, shall be prohibited or require special authorisation under conditions specified under the same procedure;(c) the introduction into their territories, and the spread within their territories, of specified organisms, which are listed in Annexes I and II, which are in an isolated state and which are considered to be harmful to plants or plant products, shall be prohibited or require special authorisation under conditions specified under the same procedure.The first subparagraph shall also apply to such organisms where they are not affected by Council Directive 90/220/EEC of 23 April 1990 on the deliberate release into the environment of genetically modified organisms(8), or other more specific Community provisions regarding genetically modified organisms.Paragraphs 1 and 5(a) and paragraphs 2 and 5(b) and paragraph 4 shall not apply, in accordance with the conditions which shall be determined pursuant to the procedure laid down in Article 18, for trial or scientific purposes and for work on varietal selections.After the measures provided for in the first subparagraph have been adopted, that subparagraph shall not apply, in accordance with the conditions which shall be determined pursuant to the procedure laid down in Article 18, for trial or scientific purposes and for work on varietal selections.Article 41. Member States shall ban the introduction into their territory of the plants or plant products listed in Annex III, Part A where they originate in the relevant countries referred to in that part of the Annex.2. Member States shall provide that, from 1 June 1993, the introduction of plants, plant products and other objects listed in Annex III, Part B into the relevant protected zones located in their territory is prohibited.3. In accordance with the procedure laid down in Article 18, Annex III shall be revised in such a way that Part A contains plants, plant products and other objects which constitute a plant-health risk for all parts of the Community, and Part B contains plants, plant products and other objects which constitute a plant-health risk only for protected zones. The protected zones shall be specified there.4. With effect from 1 June 1993, paragraph 1 shall no longer apply to plants, plant products and other objects originating in the Community.5. Paragraphs 1 and 2 shall not apply, in accordance with conditions which shall be determined pursuant to the procedure laid down in Article 18, for trials or scientific purposes and for work on varietal selections.6. Provided that there is no risk of harmful organisms spreading, a Member State may provide that paragraphs 1 and 2 shall not apply in individual specified cases to plants, plant products and other objects which are grown, produced or used in its immediate frontier zone with a third country and introduced into that Member State in order to be worked in nearby locations in the frontier zone of its territory.When granting such a derogation, the Member State shall specify the location and the name of the person working it. Such details, which shall be updated regularly, shall be available to the Commission.Plants, plant products and other objects which form the subject of a derogation under the first subparagraph shall be accompanied by documentary evidence of the location in the relevant third country from which the said plants, plant products and other objects originate.Article 51. Member States shall ban the introduction into their territory of the plants, plant products and other objects listed in Annex IV, Part A, unless the relevant special requirements indicated in that part of the Annex are met.2. Member States shall ban from 1 June 1993 the introduction into and the movement within the protected zones of the plants, plant products and other objects listed in Annex IV, Part B, unless the relevant special requirements indicated in that part of the Annex are met.3. In accordance with the procedure laid down in Article 18, Annex IV shall be amended in accordance with the criteria laid down in Article 3(6).4. With effect from 1 June 1993, Member States shall provide that paragraph 1 shall also apply to the movement of plants, plant products and other objects within the territory of a Member State, without prejudice however to Article 6(7). This paragraph and paragraphs 1 and 2 shall not apply to the movement of small quantities of plants, plant products, foodstuffs or animal feedingstuffs where they are intended for use by the owner or recipient for non-industrial and non-commercial purposes or for consumption during transport, provided that there is no risk of harmful organisms spreading.5. Paragraphs 1, 2 and 4 shall not apply, in accordance with the conditions which shall be determined pursuant to the procedure laid down in Article 18, for trial or scientific purposes and for work on varietal selections.6. Provided that there is no risk of harmful organisms spreading, a Member State may provide that paragraphs 1, 2 and 4 shall not apply in individual specified cases to plants, plant products and other objects which are grown, produced or used in its immediate frontier zone with a third country and introduced into that Member State in order to be worked in nearby locations in the frontier zone of its territory.When granting such a derogation, the Member State shall specify the location and the name of the person working it. Such details which shall be updated regularly, shall be available to the Commission.Plants, plant products and other objects which form the subject of a derogation under the first subparagraph shall be accompanied by documentary evidence of the location in the relevant third country from which the said plants, plant products and other objects originate.Article 61. Member States shall lay down, at least in respect of the introduction into another Member State of the plants, plant products and other objects listed in Annex V, Part A, that the latter and their packaging shall be meticulously examined on an official basis, either in their entirety or by representative sample, and that, if necessary, the vehicles transporting them shall also be officially examined in order to make sure:(a) that they are not contaminated by the harmful organisms listed in Annex I, Part A;(b) in the case of the plants and plant products listed in Annex II, Part A, that they are not contaminated by the relevant harmful organisms listed in that part of the Annex;(c) in the case of the plants, plant products and other objects listed in Annex IV, Part A, that they comply with the relevant special requirements indicated in that part of the Annex.2. As soon as the measures provided for in Article 3(6)(a) and in Article 5(3) are adopted, paragraph 1 of this Article shall apply only in respect of Annex I, Part A, Section II, Annex II, Part A, Section II and Annex IV, Part A, Section II. Where, in the course of the examination carried out in accordance with this provision, harmful organisms listed in Annex I, Part A, Section I or Annex II, Part A, Section I are detected, the conditions referred to in Article 10 are deemed not to be fulfilled.3. Member States shall lay down the inspection measures referred to in paragraph 1 in order to ensure compliance with Article 3(4), (5) and (7) or Article 5(2), where the Member State of destination avails itself of one of the options listed in the abovementioned Articles.4. Member States shall lay down that the seeds referred to in Annex IV, Part A, which are to be introduced into another Member State shall be officially examined in order to make sure that they comply with the relevant special requirements listed in that part of the Annex.5. With effect from 1 June 1993, and without prejudice to paragraph 7, paragraphs 1, 3 and 4 shall also apply to the movement of plants, plant products and other objects within the territory of a Member State. Paragraphs 1, 3 and 4 shall not apply, as regards the harmful organisms listed in Annex I, Part B, or Annex II, Part B, and the special requirements set out in Annex IV, Part B, to the movement of plants, plant products or other objects through or outside a protected zone.The official examinations referred to in paragraphs 1, 3 and 4 shall be carried out in accordance with the following provisions:(a) They shall extend to the relevant plants or plant products grown, produced or used by the producer or otherwise present on his premises as well as to the growing medium used there.(b) They shall be made on the premises, preferably at the place of production.(c) They shall be made regularly at appropriate times at least once a year, and at least by visual observation, without prejudice to the special requirements listed in Annex IV; further action may be taken where this is provided for under paragraph 8.Any producer for whom the official examination referred to in the second subparagraph is required under paragraphs 1 to 4 shall be listed in an official register under a registration number by which to identify him. The official registers thus established shall be accessible to the Commission on request.The producer is subject to certain obligations established in accordance with paragraph 8. In particular, he shall immediately notify the responsible official body of the Member State concerned of any unusual occurrence of harmful organisms, symptoms or any other plant abnormality.Paragraphs 1, 3 and 4 shall not apply to the movement of small quantities of plants, plant products, foodstuffs or animal feedingstuffs where they are intended for use by the owner or recipient for non-industrial and non-commercial purposes or for consumption during transport, provided that there is no risk of harmful organisms spreading.6. With effect from 1 June 1993, Member States shall provide that producers of certain plants, plant products or other objects not listed in Annex V, Part A, specified in accordance with paragraph 8, or collective warehouses or dispatching centres in the production zone, shall also be listed in an official local, regional or national register in accordance with the third subparagraph of paragraph 5. They may at any time be subjected to the examinations provided for in the second subparagraph of paragraph 5.In accordance with paragraph 8, a system may be set up so that certain plants, plant products and other objects may, if necessary and in so far as possible, be traced back to their origins, bearing in mind the nature of the production or trading conditions.7. Member States may, in so far as no spreading of harmful organisms is to be feared, exempt- small producers or processors whose entire production and sale of relevant plants, plant products and other objects are intended for final usage by persons on the local market and who are not professionally involved in plant production (local movement) from official registration as laid down in paragraphs 5 and 6, or- the local movement of plants, plant products and other objects originating from producers so exempted from the official examination required under paragraphs 5 and 6.The provisions of this Directive on local movement shall be reviewed by the Council before 1 January 1998 on the basis of a Commission proposal and in the light of experience gained.8. In accordance with the procedure laid down in Article 18, implementing provisions shall be adopted relating to:- less stringent conditions on the movement of plants, plant products and other objects within a protected zone established for the said plants, plant products and other objects in respect of one or more harmful organisms,- guarantees in respect of the movement of plants, plant products and other objects through a protected zone established for the said plants, plant products and other objects in respect of one or more harmful organisms,- the frequency and timing of the official examination, including further action referred to in paragraph 5, second subparagraph, (c),- the obligations on registered producers referred to in paragraph 5, fourth subparagraph,- the specification of the products referred to in paragraph 6, and the products for which the system introduced in paragraph 6 is envisaged,- other requirements regarding the exemption referred to in paragraph 7, in particular as regards the concepts of "small producer" and "local market" and the relevant procedures.9. Implementing rules related to the registration procedure and the registration number referred to in the third subparagraph of paragraph 5, may be adopted in accordance with the procedure laid down in Article 18.Article 71. Where it is considered, on the basis of the examination laid down in Article 6(1) and (3), that the conditions therein are fulfilled, a phytosanitary certificate conforming to the model in Annex VII, Part A, may be issued, drawn up in at least one of the official languages of the Community and filled in, except in respect of stamp and signature, either entirely in capital letters or entirely in typescript, and preferably in one of the official languages of the Member State of destination.The botanical names of plants shall be indicated in Latin characters. Uncertified alterations or erasures shall invalidate the certificate. Any copies of this certificate shall only be issued with the indication "copy" or "duplicate" printed or stamped thereon.2. Member States shall lay down that the plants, plant products and other objects listed in Annex V, Part A, may not be introduced into another Member State unless they are accompanied by a phytosanitary certificate issued in accordance with paragraph 1. The phytosanitary certificate may not be made out more than 14 days before the date on which the plants, plant products or other objects leave the consignor Member State.3. The action to be taken by the Member States in order to implement Article 6(3), in so far as seeds referred to in Annex IV, Part B are concerned, and Article 6(4) shall be determined in accordance with the procedure laid down in Article 17 by 31 December 1991 at the latest.Article 81. Unless one of the eventualities provided for in paragraph 2 arises, Member States shall lay down that the plants, plant products and other objects listed in Annex V, Part A, which have been introduced into their territory from a Member State and which are to be introduced into the territory of another Member State shall be exempted from a further inspection complying with Article 6, if they are accompanied by a phytosanitary certificate from a Member State, made out in accordance with the specimen in Annex VII, Part A.2. Where plants, plant products or other objects from one Member State have been split up or stored or their packaging changed in a second Member State and are then introduced into a third Member State, the second Member State shall not be required to make a new inspection complying with Article 6 if it is officially ascertained that these products have not been subject in its territory to any risk which would call in question compliance with the conditions laid down in Article 6. In this case a reforwarding phytosanitary certificate, in one original copy only, conforming to the model laid down in Annex VII, Part B, drawn up in at least one of the official languages of the Community, and filled in, except in respect of stamp and signature, either entirely in capital letters or entirely in typescript, and preferably in one of the official languages of the Member State of destination shall be issued. This certificate must be attached to the phytosanitary certificate issued by the first Member State or to a certified copy of that certificate. This certificate may be entitled "phytosanitary certificate for re-export". Article 8(1), second subparagraph, shall apply mutatis mutandis.The re-forwarding phytosanitary certificate may not be made out more than 14 days before the date on which the plants, plant products or other objects leave the reforwarding country.3. Paragraphs 1 and 2 shall also apply when plants, plant products or other objects are introduced successively into several Member States. If, in that case, more than one reforwarding certificate has been issued, the products must be accompanied by the following documents:(a) the latest phytosanitary certificate or a certified copy thereof;(b) the latest reforwarding phytosanitary certificate;(c) the reforwarding phytosanitary certificates previous to the certificate referred to under (b) or certified copies thereof.Article 91. In the case of plants, plant products or other objects to which special requirements laid down in Annex IV, Part A apply, the official phytosanitary certificate required pursuant to Article 7 shall have been issued in the country in which the plant, plant products and other objects originate, save:- in the case of wood, if under the special requirements laid down in Annex IV, Part A, it is sufficient that it is stripped of its bark,- in other cases, to the extent that the special requirements laid down in Annex IV, Part A, can be fulfilled also at places other than that of origin.2. Paragraph 1 shall also apply to the introduction of the plants and plant products listed in Annex IV, Part B into the Member States whose names are indicated against those products in that part of the Annex.Article 101. With effect from 1 June 1993, where it is considered, on the basis of the examination provided for in Article 6(1), (3) and (4) and carried out in accordance with Article 6(5), that the conditions of those paragraphs are fulfilled, a plant passport shall be issued in accordance with provisions which may be adopted under paragraph 4 of this Article, instead of the phytosanitary certificates referred to in Articles 7 or 8.If the examination does not concern conditions relevant to the protected zones, or if it is considered that such conditions are not fulfilled, the plant passport issued shall not be valid for those zones and it shall bear the mark reserved for such cases, pursuant to Article 2(1)(f).2. With effect from 1 June 1993, plants, plant products and other objects listed in Annex V, Part A, Section I, may not be moved within the Community, other than locally within the meaning of Article 6(7), unless a plant passport valid for the territory concerned and issued in accordance with paragraph 1 is attached to them, to their packaging or to the vehicles transporting them.With effect from 1 June 1993, plants, plant products and other objects listed in Annex V, Part A, Section II, may not be introduced into a specified protected zone or move therein, unless a plant passport valid for that zone and issued in accordance with paragraph 1 is attached to them, to their packaging or to the vehicles transporting them. If the conditions laid down in Article 6(8) with regard to transport through protected zones are fulfilled, this subparagraph shall not apply.The first and second subparagraphs shall not apply to the movement of small quantities of plants, plant products, foodstuffs or animal feedingstuffs where they are intended for use by the owner or recipient for non-industrial and non-commercial purposes or for consumption during transport, provided that there is no risk of harmful organisms spreading.3. A plant passport may be replaced at a later date and in any part of the Community by another plant passport, in accordance with the following provisions:- a plant passport may be replaced only where consignments are divided up or where several consignments or parts thereof are combined or where the plant-health status of consignments changes, without prejudice to the particular requirements provided for in Annex IV, or in other cases specified in accordance with paragraph 4,- the replacement may take place only at the request of a natural or legal person, whether a producer or not, listed in an official register, in accordance with the third subparagraph of Article 6(5), mutatis mutandis,- the replacement passport may be prepared only by the responsible official body of the area in which the requesting premises are situated and only if the identity of the product concerned and the absence of any risk of infection due to harmful organisms listed in Annexes I and II since dispatch by the producer can be guaranteed,- the replacement procedure must comply with the provisions which may be adopted under paragraph 4,- the replacement passport must bear a special mark, specified in accordance with paragraph 4 and including the number of the original producer and, if there was a change in plant-health status, of the operator responsible for that change.4. In accordance with the procedure laid down in Article 18, implementing provisions may be adopted for:- the detailed procedures for issuing plant passports as laid down in paragraph 1,- the conditions under which a plant passport may be replaced in accordance with paragraph 3, first indent,- the details of the procedure for the replacement passport as laid down in paragraph 3, third indent,- the special mark required for the replacement passport as laid down in paragraph 3, fifth indent.Article 111. Where it is not considered, on the basis of the examination provided for in Article 6(1), (3) and (4) and carried out in accordance with Article 6(5), that the conditions in those paragraphs are fulfilled, a plant passport shall not be issued, without prejudice to paragraph 2 of this Article.2. In the special cases where it is established, taking into account the nature of the findings made in the examination concerned, that part of the plants or plant products grown, produced or used by the producer or otherwise present on his premises, or part of the growing medium used there, cannot present any risk of spreading harmful organisms, paragraph 1 shall not apply to that part.3. To the extent that paragraph 1 applies, the plants, plant products or growing medium concerned shall be the subject of one or more of the following official measures:- appropriate treatment, followed by the issue of the appropriate plant passport in accordance with Article 10 if it is considered that, as a result of the treatment, the conditions are fulfilled,- a permit for movement, under official control, to zones where they do not present an additional risk,- a permit for movement, under official control, to places for industrial processing,- destruction.In accordance with the procedure laid down in Article 18, implementing provisions may be adopted concerning:- the conditions under which one or more of the measures referred to in the first subparagraph must or must not be adopted,- the particular features of and conditions for such measures.4. To the extent that paragraph 1 applies, the activities of the producer shall be totally or partially suspended until it is established that the risk of spreading harmful organisms is eliminated. As long as this suspension lasts, Article 10 shall not apply.5. Where it is considered, on the basis of the official examination carried out in accordance with Article 6(6), that products referred to therein are not free of the harmful organisms listed in Annexes I and II, paragraphs 2, 3 and 4 of this Article shall apply mutatis mutandis.Article 121. The Member States shall not require any additional declaration on the phytosanitary certificates referred to in Articles 7, 8 or 9.2. If it is ascertained that part of a consignment of plants, plant products or other objects is contaminated by harmful organisms listed in Annexes I and II, the introduction of the other part shall not be prohibited provided that it is not suspected of being contaminated and provided that there appears to be no possibility of harmful organisms spreading.3. Member States shall lay down that the phytosanitary certificates or reforwarding phytosanitary certificates produced when the plants, plant products or other objects are introduced into their territory shall bear an entry stamp from the competent service showing at least the name of the service and the date of entry.4. Member States shall ensure that their plant protection organisation inform that of the forwarding Member State of all cases where plants, plant products or other objects coming from that Member State have been intercepted as being subject to prohibitions or restrictions relating to plant-health measures. This information is without prejudice to the measures which the first-mentioned plant protection organisation may deem necessary to take in respect of the intercepted consignment, and shall be given as soon as possible so that the plant protection organisation concerned may study the case with a view, in particular, to taking the steps necessary to prevent further, similar occurrences and, where appropriate and in so far as possible, taking measures in respect of the intercepted consignment which are adequate to the risk level of the case in question. In accordance with the procedure laid down in Article 17, a standardised information system may be set up.5. With effect from 1 January 1993, Member States shall organise official checks to ensure compliance with the provisions of this Directive, in particular with Article 10(2), which shall be carried out at random and without any discrimination in respect of the origin of the plants, plant products or other objects, and in accordance with the following provisions:- occasional checks, at any time and at any place where plants, plant products or other objects are moved,- occasional checks on premises where plants, plant products or other objects are grown, produced, stored or offered for sale, as well as on the premises of purchasers,- occasional checks at the same time as any other documentary check which is carried out for reasons other than plant health.The checks must be regular in premises listed in an official register in accordance with Article 10(3) and Article 13(8) and may be regular in premises listed in an official register in accordance with Article 6(6).The checks may be targeted if facts have come to light to suggest that one or more provisions of this Directive have not been complied with.6. Commercial purchasers of plants, plant products or other objects shall, as final users professionally engaged in plant production, retain the related plant passports for at least one year, and enter the references in their records.Inspectors shall have access to the plants, plant products or other objects at any stage in the production and marketing chain. They shall be entitled to make any investigation necessary for the official checks concerned, including those related to the plant passports and the records.7. The Member States may be assisted in the official checks by the experts referred to in Article 21.8. Where it is established, through the official checks carried out in accordance with paragraphs 5 and 6, that plants, plant products or other objects present a risk of spreading harmful organisms, they shall be the subject of official measures in accordance with Article 11(3).Article 131. Member States shall lay down, at least as regards the introduction into their territory of the plants, plant products and other objects listed in Annex V, Part B and coming from third countries:(a) that these plants, plant products and other objects and their packaging shall be meticulously inspected on an official basis, either in their entirety or by representative sample, and that, if necessary, the vehicles transporting them shall also be inspected meticulously on an official basis in order to make sure as far as can be determined:- that they are not contaminated by the harmful organisms listed in Annex I, Part A,- in the case of the plants and plant products listed in Annex II, Part A that they are not contaminated by the relevant harmful organisms listed in that part of the Annex,- in the case of the plants, plant products and other objects listed in Annex IV, Part A that they comply with the relevant special requirements indicated in that part of the Annex;(b) that they are accompanied by the certificates prescribed in Article 7 or 8 and that a phytosanitary certificate may not be made out more than 14 days before the date on which the plants, plant products or other objects leave the consignor country. The certificates prescribed in Article 7 or 8 shall contain information in accordance with the model defined in the Annex to the IPPC, as amended on 21 November 1979, irrespective of their layout, and shall be issued by authorities empowered for this purpose under the IPPC or, in the case of non-contracting countries, on the basis of laws or regulations of the country. In accordance with the procedure laid down in Article 17, lists of the authorities empowered by the various third countries to issue certificates may be established.By way of derogation from the first subparagraph, phytosanitary certificates issued in accordance with the model laid down in the Annex to the IPPC, original version, may be used for a transitional period. The date of expiry of such period may be determined in accordance with the procedure laid down in Article 17.2. Paragraph 1 of this Article shall apply to the cases referred to in Article 6(4) and Article 7(3).3. Member States may also lay down that consignments coming from third countries, which are not declared to contain plants, plant products or other objects listed in Annex V, Part B shall be officially inspected, where there is serious reason to believe that there has been an infringement of the rules in this respect.In accordance with the procedure laid down in Article 17:- the cases may be specified in which such inspections shall be carried out,- the methods for such inspections may be laid down.If, at the outcome of the inspection, doubts remain in respect of the identity of the consignment, in particular concerning genus, species or origin, the consignment shall be considered to contain plants, plant products or other objects listed in Annex V, Part B.4. Provided that there is no risk of harmful organisms spreading:- paragraphs 1 and 2 of this Article shall not apply where plants, plant products or other objects are directly moved between two places within the Community via the territory of a third country,- paragraphs 1 and 2 of this Article and Article 4(1) shall not apply in the case of transit through the territory of the Community,- paragraphs 1 and 2 of this Article shall not apply in the case of small quantities of plants, plant products, foodstuffs or animal feedingstuffs where they are intended for use by the owner or recipient for non-industrial and non-commercial purposes or for consumption during transport.5. Paragraphs 1 and 2 of this Article shall not apply, in accordance with the conditions which shall be determined pursuant to the procedure laid down in Article 18, for trial or scientific purposes and for work on varietal selections.6. Provided that there is no risk of harmful organisms spreading, a Member State may provide that paragraphs 1 and 2 shall not apply in individual specified cases to plants, plant products and other objects which are grown, produced or used in its immediate frontier zone with a third country and introduced into that Member State in order to be worked in nearby locations in the frontier zone of its territory.When granting such a derogation, the Member State shall specify the location and the name of the person working it. Such details, which shall be updated regularly, shall be available to the Commission.Plants, plant products and other objects which form the subject of a derogation under the first subparagraph shall be accompanied by documentary evidence of the location in the relevant third country from which the said plants, plant products and other objects originate.7. It may be agreed, in technical arrangements made between the Commission and the competent bodies in certain third countries and approved in accordance with the procedure laid down in Article 18 that activities related to the inspections referred to in paragraph 1(a) of this Article may also be carried out under the authority of the Commission and in accordance with the relevant provisions of Article 21 in the third country concerned, in cooperation with the official plant protection organisation of that country.8. With effect from 1 June 1993, paragraph 1(a) shall apply, in cases of consignments to a protected zone, to harmful organisms and to the special requirements listed in Part B of Annexes I, II and IV respectively. With effect from the same date, paragraph 1 shall apply on the occasion of the first introduction of the plants, plant products or other objects concerned into the Community, without prejudice to specific agreements concluded in this respect between the Community and certain third countries.Member States shall provide that importers, whether or not producers, must be included in an official register in accordance with Article 6(5) mutatis mutandis.The inspections, where they are documentary and identity checks and also checks intended to ensure compliance with the provisions of Article 4, must be made at the same place and at the same time as the other administrative formalities concerning import, including customs formalities.The inspections, where they are plant-health checks, shall be carried out at the places where the inspections are carried out as referred to in the third subparagraph or near to those places. The competent authorities of the Member States shall forward to the Commission and the other Member States the list of points of entry. However, in these particular cases, plant-health checks may be carried out at the place of destination as long as specific guarantees as regards the transport of the plants, plant products and other objects are provided. Implementing provisions, which may stipulate minimum conditions, shall be adopted in accordance with the procedure laid down in Article 18. Plant-health checks shall be regarded as being an integral part of the formalities referred to in the third subparagraph.Member States may derogate from the provisions of this paragraph only under the conditions laid down as part of the technical arrangements referred to in paragraph 7.9. There shall be a Community financial contribution for Member States in order to strengthen inspection infrastructures insofar as they relate to plant-health checks carried out in accordance with the fourth subparagraph of paragraph 8.The purpose of this contribution shall be to improve the provision, at inspection posts other than those at the place of destination, of the equipment and facilities required to carry out inspection and examination and, where necessary, to carry out the measures provided for in paragraph 11, beyond the level already achieved by complying with the minimum conditions stipulated in the implementing provisions pursuant to paragraph 8, fourth subparagraph.The Commission shall propose the entry of suitable appropriations for that purpose in the general budget of the European Union.Within the limits set by the appropriations available for these purposes, the Community contribution shall cover up to 50 % of expenditure relating directly to improving equipment and facilities.The details shall be laid down in an implementing Regulation, in accordance with the procedure laid down in Article 18.The allocation and the amount of the Community financial contribution shall be decided in accordance with the procedure laid down in Article 18, in the light of the information and documents submitted by the Member State concerned and, where appropriate, the results of investigations carried out on the Commission's authority by the experts referred to in Article 21, and depending on the appropriations available for the purposes concerned.10. With effect from 1 June 1993, Article 10(1) and (3) shall apply in the same way to the plants, plant products or other objects referred to in paragraph 1 of this Article in so far as they are listed in Annex V, Part A, and where it is considered, on the basis of the inspection laid down in paragraph 8, that the conditions referred to in paragraph 1 are fulfilled.11. With effect from 1 June 1993, where it is not considered on the basis of the inspections provided for in paragraph 8, that the conditions referred to in paragraph 1 are fulfilled, one or more of the following official measures shall be taken immediately:- appropriate treatment where it is considered that, as a result of the treatment, the conditions are fulfilled,- removal of infected/infested produce from the consignment,- imposition of a quarantine period until the results of the examinations or official tests are available,- refusal of permission to send products to a destination outside the Community,- destruction.Article 11(3), second subparagraph, shall apply mutatis mutandis.In the case of a removal referred to in first subparagraph, second indent, or a refusal referred to in the first subparagraph, fourth indent, the Member States shall lay down that the phytosanitary certificates or the reforwarding phytosanitary certificates produced when the plants, plant products or other objects are submitted for introduction into their territory, be cancelled by the relevant responsible official bodies. Upon cancellation, the said certificate shall bear on its face and in a prominent position a triangular stamp in red, marked "certificate cancelled", from the said responsible bodies showing at least their name and the date of refusal. It shall be in capital letters, and in at least one of the official languages of the Community.Article 14The Council acting on a proposal from the Commission, shall adopt any amendments to be made to the Annexes.However, the following shall be adopted in accordance with the procedure laid down in Article 17:(a) headings additional to Annex III in respect of certain plants, plant products or other objects originating in specified third countries, provided that:(i) these headings are introduced at the request of a Member State which already applies special prohibitions as regards the introduction of such products from third countries;(ii) harmful organisms occurring in the country of origin constitute a plant-health risk for the whole or part of the Community; and(iii) their possible presence on the products in question cannot be detected effectively at the time of their introduction;(b) headings additional to the other Annexes in respect of certain plants, plant products or other objects originating in specified third countries, provided that:(i) these headings are introduced at the request of a Member State which already applies special prohibitions or restrictions as regards the introduction of such products from third countries; and(ii) harmful organisms occurring in the country of origin constitute a plant-health risk for the whole or part of the Community in respect of crops, the scale of possible damage to which is unforeseeable;(c) any amendment to Part B of the Annexes, in agreement with the Member State concerned;(d) any other amendment to the Annexes to be made in the light of developments in scientific or technical knowledge.Article 151. In accordance with the procedure laid down in Article 17, or, in urgent cases, with that laid down in Article 19, Member States may be authorised on request to provide for derogations:- from Article 4(1) and (2) with regard to Annex III, Part A and Part B, without prejudice to the provisions of Article 4(5), and from Article 5(1) and (2) and the third indent of Article 13(1)(a) with regard to other requirements referred to in Annex IV, Part A, Section I and Annex IV, Part B,- from Article 7(2) and Article 13(1)(b), in the case of wood, if equivalent safeguards are given,provided that it is established that the risk of spreading harmful organisms is obviated by one or more of the following factors:- the origin of the plants or plant products,- appropriate treatment,- special precautions for the use of the plants or plant products.The risk shall be assessed on the basis of available scientific and technical information; where such information is insufficient, it shall be supplemented by additional enquiries or, where appropriate, by investigations carried out under the authority of the Commission and in accordance with the relevant provisions of Article 21 in the country of origin of the plants, plant products or other objects concerned.Each authorisation shall apply individually to all or part of the territory of the Community under conditions which take into account the risk of spreading harmful organisms by the product in question in protected zones or in certain regions taking into account the differences in agricultural and ecological conditions. In such cases, the Member States concerned shall be expressly exempted from certain obligations derived from the above provisions in the decisions providing for the authorisations.The risk shall be assessed on the basis of available scientific and technical information. Where such information is insufficient, it shall be supplemented by additional enquiries or, where appropriate, by investigations carried out by the Commission in the country of origin of the plants, plant products or other objects concerned.2. In the case of the derogations provided for in paragraph 1, an official statement that the conditions for granting the derogation are fulfilled shall be required for each individual case.3. Member States shall inform the Commission of the derogations which they have granted in accordance with paragraph 1. The Commission shall notify the other Member States of this information each year.In accordance with the procedure laid down in Article 17, Member States may be exempted from providing this information.Article 161. Each Member State shall immediately notify the Commission and the other Member States of the presence in its territory of any of the harmful organisms listed in Annex I, Part A, Section I or Annex II, Part A, Section I or of the appearance in part of its territory in which their presence was previously unknown of any of the harmful organisms listed in Annex I, Part A, Section II or in Part B or in Annex II, Part A, Section II or in Part B.It shall take all necessary measures to eradicate, or if that is impossible, inhibit the spread of the harmful organisms concerned. It shall inform the Commission and the other Member States of the measures taken.2. Each Member State shall immediately notify the Commission and the other Member States of the actual or suspected appearance of any harmful organisms not listed in Annex I or in Annex II whose presence was previously unknown in its territory. It shall also inform the Commission and the other Member States of the protective measures which it has taken or intends to take. These measures must, inter alia, be such as to prevent risk of the spread of the harmful organism concerned in the territory of the other Member States.In respect of consignments of plants, plant products or other objects from third countries considered to involve an imminent danger of the introduction or spread of the harmful organisms referred to in paragraph 1 and the first subparagraph of this paragraph, the Member State concerned shall immediately take the measures necessary to protect the territory of the Community from that danger and shall inform the Commission and the other Member States thereof.Where a Member State considers that there is an imminent danger other than that referred to in the second subparagraph, it shall immediately notify the Commission and the other Member States of the measures which it would like to see taken. If it considers that these measures are not being taken in sufficient time to prevent the introduction or spread of a harmful organism in its territory, it may temporarily take any additional measures which it deems necessary, as long as the Commission has not adopted measures pursuant to paragraph 3.The Commission will present a report to the Council on the operation of this provision, together with any proposals, by 31 December 1992.3. In cases referred to in paragraphs 1 and 2, the Commission shall examine the situation as soon as possible within the Standing Committee on Plant Health. On-site investigations may be made under the authority of the Commission and in accordance with the relevant provisions of Article 21. The necessary measures may be adopted, including those whereby it may be decided whether measures taken by the Member States should be rescinded or amended, under the procedure laid down in Article 19. The Commission shall follow the development of the situation and, under the same procedure, shall amend or repeal, as that development requires, the said measures. Until a measure has been adopted under the aforesaid procedure, the Member State may maintain the measures that it has employed.4. The detailed rules for applying paragraphs 1 and 2 shall be adopted, as necessary, in accordance with the procedure laid down in Article 18.Article 171. Where the procedure laid down in this Article is to be followed, the matter shall be referred without delay to the Standing Committee on Plant Health (hereinafter referred to as "the Committee"), by its chairman, either on his own initiative or at the request of a Member State.2. The representative of the Commission shall submit to the Committee a draft of the measures to be taken. The Committee shall deliver its opinion on the draft within a time limit which the Chairman may lay down according to the urgency of the matter. The opinion shall be delivered by the majority laid down in Article 205(2) of the Treaty in the case of decisions which the Council is required to adopt on a proposal from the Commission. The votes of the representatives of the Member States within the Committee shall be weighted in the manner set out in that Article. The Chairman shall not vote.3. Where the measures are in accordance with the opinion of the Committee, the Commission shall adopt them and shall implement them forthwith. Where the measures are not in accordance with the opinion of the Committee or if no opinion is delivered, the Commission shall immediately submit to the Council a proposal on the measures to be taken. The Council shall adopt the measures by a qualified majority.If, within three months following the date on which the matter was referred to it, the Council has not adopted measures, the Commission shall adopt the proposed measures and shall implement them immediately, except where the Council has rejected the said measures by a simple majority.Article 181. Where the procedure laid down in this Article is to be followed, the matter shall be referred without delay to the Committee, by its chairman, either on his own initiative or at the request of a Member State.2. The representative of the Commission shall submit to the Committee a draft of the measures to be taken. The Committee shall deliver its opinion on the draft within a time limit which the Chairman may lay down according to the urgency of the matter. The opinion shall be delivered by the majority laid down in Article 205(2) of the Treaty in the case of decisions which the Council is required to adopt on a proposal from the Commission. The votes of the representatives of the Member States within the Committee shall be weighted in the manner set out in that Article. The Chairman shall not vote.3. Where the measures are in accordance with the opinion of the Committee, the Commission shall adopt them and shall implement them forthwith. Where the measures are not in accordance with the opinion of the Committee or if no opinion is delivered, the Commission shall immediately submit to the Council a proposal on the measures to be taken. The Council shall adopt the measures by a qualified majority.If, within three months following the date on which the matter was referred to it, the Council has not adopted measures, the Commission shall adopt the proposed measures.Article 191. Where the procedure laid down in this Article is to be followed, the matter shall be referred without delay to the Committee, by its chairman, either on his own initiative or at the request of a Member State.2. The representative of the Commission shall submit to the Committee a draft of the measures to be taken. The Committee shall deliver its opinion on the draft within two days. The opinion shall be delivered by the majority laid down in Article 205(2) of the Treaty in the case of decisions which the Council is required to adopt on a proposal from the Commission. The votes of the representatives of the Member States within the Committee shall be weighted in the manner set out in that Article. The Chairman shall not vote.3. Where the measures are in accordance with the opinion of the Committee, the Commission shall adopt them and shall implement them forthwith. Where the measures are not in accordance with the opinion of the Committee or if no opinion is delivered, the Commission shall immediately submit to the Council a proposal on the measures to be taken. The Council shall adopt the measures by a qualified majority.If, within 15 days following the date on which the matter was referred to it, the Council has not adopted measures, the Commission shall adopt the proposed measures and shall implement them immediately, except where the Council has rejected the said measures by a simple majority.Article 201. This Directive in no way affects Community provisions on plant-health requirements for plants and plant products, except where it provides for or expressly permits stricter requirements in this respect.2. Amendments to this Directive which are necessary to establish coherence with the Community provisions referred to in paragraph 1 shall be adopted in accordance with the procedure laid down in Article 18.3. For the introduction into their territory of any plants or plant products, in particular those listed in Annex VI and their packaging or the vehicles transporting them, Member States may take special plant-health measures against the harmful organisms which generally attack plants, or plant products in storage.Article 211. For the purpose of ensuring the correct and uniform application of this Directive, and without prejudice to checks carried out under the authority of the Member States, the Commission may organise checks to be carried out by experts under its authority in respect of the tasks listed in paragraph 3, on- or off-site, in accordance with the provisions of this Article.Where such checks are carried out in a Member State, this must be done in cooperation with the official plant protection organisation of that Member State as specified in paragraphs 4 and 5 and in accordance with the procedures set out in paragraph 7.2. The experts referred to in paragraph 1 may be:- employed by the Commission,- employed by Member States, and put at the disposal of the Commission on a temporary or ad hoc basis.They shall have acquired, at least in one Member State, the qualifications required for persons in charge of carrying out and monitoring official plant health inspections.3. The checks referred to in paragraph 1 may be carried out in respect of the following tasks:- monitoring examinations pursuant to Article 6,- monitoring or, within the framework of the provisions laid down in the fifth subparagraph of this paragraph, carrying out in cooperation with the Member States inspections pursuant to Article 13(1),- carrying out the activities specified in the technical arrangements referred to in Article 13(7),- making the investigations referred to in Article 15(1) and Article 16(3),- assisting the Commission in the matters referred to in paragraph 6,- carrying out any other duty assigned to the experts by the Council, acting by a qualified majority on a proposal from the Commission.4. For the purpose of the tasks listed in paragraph 3, the experts referred to in paragraph 1 may:- visit nurseries, farms and other places where plants, plant products or other objects are or were grown, produced, processed or stored,- visit places where examinations pursuant to Article 6 or inspections pursuant to Article 13 are carried out,- consult officials of the official plant protection organisations of the Member States,- accompany the Member States' national inspectors when they carry out activities for the purposes of applying this Directive.5. Under the cooperation mentioned in paragraph 1, second subparagraph, the official plant protection organisation of that Member State shall be given sufficient advance notice of the task to permit the necessary arrangements to be made.Member States shall take all reasonable steps to ensure that the objectives and effectiveness of inspections are not jeopardised. They shall ensure that the experts may carry out their tasks without hindrance, and shall take all reasonable steps to provide them, on their request, with the available necessary facilities, including laboratory equipment and laboratory staff. The Commission shall ensure refunding of expenses resulting from such requests, within the limits of appropriations available for that purpose in the general budget of the European Union.The experts shall, wherever national legislation so requires, be duly mandated by the official plant protection organisation of the Member State concerned and observe the rules and practices imposed on that Member State's officials.Where the task consists of monitoring the examinations referred to in Article 6, monitoring the inspections referred to in Article 13(1), or making the investigations referred to in Article 15(1) and Article 16(3), no decision may be taken on-site. The experts shall report to the Commission on their activities and their findings.Where the task consists of carrying out the inspections pursuant to Article 13(1), those inspections shall be integrated in an established inspection programme and the rules of procedure established by the Member State concerned shall be complied with; however, in the case of a joint inspection, the Member State concerned will only allow the introduction of a consignment into the Community if its plant protection organisation and the Commission are in agreement. In accordance with the procedure laid down in Article 18, this condition may be extended to other irrevocable requirements applied to consignments before introduction into the Community if experience shows such extension to be necessary. Should the Community expert and the national inspector fail to agree, the Member State concerned shall take any necessary temporary measures, pending a definitive decision.In all cases, national provisions in respect of criminal proceedings and administrative penalties shall apply according to the normal procedures. Where the experts identify a suspected infringement of the provisions of this Directive, this shall be notified to the competent authorities of the Member State concerned.6. The Commission shall:- establish a network for the notification of new occurrences of harmful organisms,- make recommendations for drawing up guidelines for the experts and for national inspectors in carrying out their activities.To assist the Commission in this latter task, Member States shall notify the Commission of the current national inspection procedures in the plant health field.7. The Commission shall adopt, under the procedure laid down in Article 18, detailed rules for the application of this Article, including those applicable to the cooperation mentioned in paragraph 1, second subparagraph.8. The Commission shall report to the Council, no later than 31 December 1994, on the experience gained from the implementation of the provisions of this Article. The Council, acting by a qualified majority on a proposal from the Commission, shall take the necessary measures to amend these provisions, if appropriate, in the light of this experience.Article 22In the event of the actual or suspected appearance of a harmful organism as a result of its introduction or spread within the Community, Member States may receive a "plant-health control" financial contribution from the Community pursuant to Articles 23 and 24 to cover expenditure relating directly to the necessary measures which have been taken or are planned for the purpose of combating that harmful organism in order to eradicate or, if that is not possible, contain it. The Commission shall propose the entry of suitable appropriations for that purpose in the general budget of the European Union.Article 231. The Member State concerned may receive, at its request, the Community financial contribution referred to in Article 22, where it is established that the harmful organism concerned, whether or not listed in Annexes I and II:- has been notified under Article 16(1) or (2) first subparagraph, and- constitutes an imminent danger for all or part of the Community due to its appearance in an area where the organism had either not been known to occur previously or had been or was being eradicated, and- was introduced into that area through consignments of plants, plant products or other objects from a third country or another area of the Community.2. The following shall be regarded as necessary measures within the meaning of Article 22:(a) destruction, disinfection, disinfestation, sterilisation, cleaning or any other treatment carried out officially or upon official request in respect of:(i) plants, plant products or other objects constituting the consignment(s) through which the harmful organism was introduced into the area in question and which are recognised as being contaminated or liable to be contaminated;(ii) plants, plant products and other objects, recognised as being contaminated or liable to be contaminated by the harmful organism introduced, which have been grown from plants in the consignment(s) concerned or have been in close proximity to the plants, plant products or other objects of those consignments or to plants grown from them;(iii) growing substrates and land recognised as being contaminated or liable to be contaminated by the harmful organism concerned;(iv) production material, packaging, wrapping and storage material, storage or packaging premises and means of transport which have been in contact with all or some of the plants, plant products and other objects referred to above;(b) inspections or testing carried out officially or upon official request to monitor the presence or extent of contamination by the harmful organism which has been introduced;(c) prohibitions or restrictions in respect of the use of growing substrates, cultivable areas or premises, as well as plants, plant products or other objects other than material from the consignment(s) in question or grown therefrom where they result from official decisions taken on the grounds of plant-health risks related to the harmful organism introduced.3. Payments made from public funds in order to:- cover all or part of the costs of the measures described in paragraph 2(a) and (b), except for those related to the regular running costs of the competent official body concerned, or- to compensate for all or part of the financial losses other than loss of earnings resulting directly from one or more of the measures described in paragraph 2(c),shall be considered to be expenditure directly relating to the necessary measures referred to in paragraph 2.By way of derogation from the second indent of the first subparagraph an implementing Regulation may specify, in accordance with the procedure laid down in Article 18, cases in which compensation for loss of earnings shall be considered to be expenditure directly relating to necessary measures subject to the conditions specified in this respect in paragraph 5 as well as the time limitations applicable to those cases, with a maximum of three years.4. In order to qualify for the financial contribution from the Community and without prejudice to Article 16, the Member State concerned shall apply to the Commission, at the latest before the end of the calendar year following that in which the appearance of the harmful organism was detected, and shall forthwith inform the Commission and the other Member States of:- the reference of the notification provided for in the first indent of paragraph 1,- the nature and extent of the appearance of the harmful organism as referred to in Article 22 and when, where and how it was detected,- the identity of the consignments referred to in the third indent of paragraph 1 through which the harmful organism was introduced,- the necessary measures which have been taken or are planned for which it is seeking assistance, together with timetables for them, and- the results obtained and the actual or estimated cost of the expenditure incurred or to be incurred, and the proportion of such expenditure covered or to be covered from public funds allocated by the Member State for implementation of those same necessary measures.Where the appearance of the harmful organism was detected prior to 30 January 1997, that date shall be deemed to be the date of detection within the meaning of this paragraph and paragraph 5, provided that the actual date of detection is not earlier than 1 January 1995. However, this provision shall not apply in respect of compensation for loss of earnings referred to in paragraph 3, second subparagraph save in exceptional cases, under the conditions laid down in the implementing Regulation referred to in paragraph 3, to loss of earnings occurring thereafter.5. Without prejudice to Article 24, the allocation and the amount of the financial contribution from the Community shall be decided in accordance with the procedure laid down in Article 18, in the light of the information and documents submitted by the Member State concerned in accordance with paragraph 4 and, where appropriate, the results of investigations carried out on the Commission's authority by the experts referred to in Article 21 pursuant to the first subparagraph of Article 16(3), taking into account the extent of the danger referred to in the second indent of paragraph 1 above, and depending on the appropriations available for these purposes.Within the limits set by the appropriations available for these purposes, the financial contribution from the Community shall cover up to 50 % and, in case of compensation for loss of earnings referred to in paragraph 3, second subparagraph, up to 25 %, of expenditure relating directly to the necessary measures referred to in paragraph 2, provided that these measures have been taken within a period not more than two years after the date of detection of the appearance of a harmful organism as referred to in Article 22, or are planned for that period.The abovementioned period may be extended, in accordance with the same procedure, if examination of the situation concerned leads to the conclusion that the objective of the measures will be achieved within a reasonable additional period. The financial contribution from the Community shall be degressive over the years concerned.Where a Member State is unable to supply the required information regarding the identity of the consignment in accordance with the third indent of paragraph 4, it shall indicate the presumed sources of the appearance and the reasons why the consignments could not be identified. The allocation of the financial contribution may be approved, in accordance with the same procedure, depending on the outcome of an assessment of that information.Detailed rules for the implementation of this paragraph shall be established in an implementing Regulation in accordance with the procedure laid down in Article 18.6. In the light of the development of the situation in the Community, it may be decided, in accordance with the procedure laid down in Article 18 or Article 19, that further action will be implemented or that measures taken or planned by the Member State concerned will be made subject to certain requirements or additional conditions, if these are necessary for the achievement of the objective in question.The allocation of the financial contribution from the Community for such further action, requirements or conditions shall be decided by the same procedure. Within the limits set by the appropriations available for these purposes, the financial contribution from the Community shall cover up to 50 % of expenditure relating directly to the further action, requirements or conditions concerned.Where such further action, requirements or conditions are essentially designed to protect Community territories other than that of the Member State concerned, it may be decided, in accordance with the same procedure, that the Community financial allocation shall cover more than 50 % of the expenditure.The financial contribution from the Community shall be of a limited duration and shall be degressive over the years concerned.7. The allocation of a financial contribution from the Community shall be without prejudice to claims which the Member State concerned or individuals may have against others, including other Member States in the cases referred to in Article 24(3), for the refunding of expenditure, compensation for losses or other damages under national law, Community law or international law. Rights in these claims will be the object of a transfer, by operation of law, to the Community with effect from the payment of the financial contribution from the Community, to the extent that such expenditure, losses or other damages are covered by that contribution.8. The financial contribution from the Community may be paid in several instalments.If it appears that the financial contribution from the Community as allocated is no longer justified, the following shall apply:The amount of the financial contribution from the Community allocated to the Member State concerned pursuant to paragraphs 5 and 6 may either be reduced or suspended, if it is established from the information supplied by that Member State, or from the results of investigations carried out on the Commission's authority by the experts referred to in Article 21, or from the results of the suitable examination which the Commission has conducted in accordance with the procedures analogous to those in Article 39 of Council Regulation (EC) No 1260/1999 of 21 June 1999 laying down general provisions on the Structural Funds(9) that:- failure to implement the necessary measures decided on in accordance with paragraphs 5 and 6, whether in whole or in part, or failure to comply with the rules or time limits set in accordance with those provisions or required by the objectives pursued is not justified, or- the measures are no longer necessary, or- a situation as described in Article 39 of Regulation (EC) No 1260/1999 is revealed.9. Articles 8 and 9 of Council Regulation (EC) No 1258/1999 of 17 May 1999 on the financing of the common agricultural policy(10), shall apply mutatis mutandis.10. The Member State concerned shall repay the Community all or part of any amounts paid it by way of a Community financial contribution allocated under paragraphs 5 and 6 above if it is established from the sources as specified in paragraph 8, that(a) the necessary measures taken into account pursuant to paragraphs 5 or 6(i) have not been implemented; or(ii) have not been implemented in a manner which complies with the rules or time limits set in accordance with those provisions or required by the objectives pursued;or(b) the amounts paid have been used for purposes other than those for which the financial contribution was allocated;or(c) a situation as described in Article 39 of Regulation (EC) No 1260/1999 is revealed.The rights referred to the second sentence of paragraph 7 will be the object of a transfer by operation of law back to the Member State concerned with effect from the time of repayment, inasmuch as they are covered by that repayment.Interest on account of late payment shall be charged on sums not repaid in compliance with the provisions of the Financial Regulation and in accordance with the arrangements to be drawn up by the Commission in accordance with the procedure laid down in Article 18.Article 241. In respect of the causes for the appearance of the harmful organism referred to in Article 22, the following shall apply:The Commission shall verify whether the appearance of the harmful organism in the area concerned was caused by the movement into that area of one or more consignments carrying the harmful organism and shall identify the Member State or the successive Member States from which the consignment(s) came.The Member State from which the consignment(s) carrying the harmful organism came, whether or not the same Member State as that referred to above, shall forthwith inform the Commission, at the latter's request, of all details relating to the origin or origins of the consignment(s) and the administrative handling involved, including the examinations, inspections and controls provided for in this Directive, in order to determine why that Member State failed to detect that the consignment(s) did not comply with the provisions of this Directive. It shall also inform the Commission, at its request, of the destination of all the other consignments sent from the same origin or origins during a specified period.For the purpose of supplementing the information, investigations may be carried out on the Commissions's authority by the experts referred to in Article 21.2. The information acquired pursuant to these provisions or those of Article 16(3) shall be examined in the Committee for the purposes of identifying any failings in the Community's plant health regulations or their implementation, and any measures that could be taken to remedy those failings.The information referred to in paragraph 1 shall also be used to establish, in accordance with the Treaty, whether the Member State from which the consignment(s) came did not detect their non-compliance which resulted in the appearance of the harmful organism in the area concerned because that Member State failed to meet one of its obligations under the Treaty and under the provisions of this Directive relating in particular to the examinations laid down in Article 6 or the inspections laid down in Article 13(1).3. Where the conclusions referred to in paragraph 2 is reached in respect of the Member State referred to in Article 23(1), the Community financial contribution shall not be allocated, or if already allocated shall not be paid or, if already paid, shall be refunded to the Community. In the latter case, the third subparagraph of Article 23(10) shall apply.Where the conclusion referred to in paragraph 2 is reached in respect of another Member State, Community law shall apply, taking into account the second sentence of Article 23(7).Article 25As regards the financial contribution referred to in Article 13(9), the Council, acting by qualified majority on a proposal from the Commission, shall adopt provisions in respect of the exceptional cases of predominant Community interest justifying a Community contribution, up to 70 %, of the expenditure relating directly to improving equipment and facilities, within the limits set by appropriations available for those purposes and provided that this would not affect decisions pursuant to Article 23(5) or (6).Article 26By 20 January 2002 at the latest, the Commission shall examine the results of the application of Article 13(9) and Articles 22, 23 and 24 and submit to the Council a report, accompanied by any necessary proposals for amendments.Article 27Directive 77/93/EEC as amended by the acts listed in Annex VIII, Part A is hereby repealed without prejudice to the obligations of the Member States concerning the time limits for transposition and application set out in Annex VIII, Part B.References to the repealed Directive shall be construed as references to this Directive and should be read in accordance with the correlation table in Annex IX.Article 28This Directive shall enter into force on the 20th day following that of its publication in the Official Journal of the European Communities.Article 29This Directive is addressed to the Member States.Done at Brussels, 8 May 2000.For the CouncilThe PresidentJ. Pina Moura(1) Opinion delivered on 15 February 2000 (not yet published in the Official Journal).(2) OJ C 129, 27.4.1998, p. 36.(3) OJ L 26, 31.1.1977, p. 20. Directive as last amended by Commission Directive 1999/53/EC (OJ L 142, 5.6.1999, p. 29).(4) See Annex VIII Part A.(5) OJ L 171, 29.6.1991, p. 1. Regulation as last amended by Regulation (EC) No 2674/1999 (OJ L 326, 18.12.1999, p. 3).(6) OJ L 171, 29.6.1991, p. 5.(7) OJ L 340, 9.12.1976, p. 25.(8) OJ L 117, 8.5.1990, p. 15. Directive as last amended by Commission Directive 97/35/EC (OJ L 169, 27.6.1997, p. 72).(9) OJ L 161, 26.6.1999, p. 1.(10) OJ L 160, 26.6.1999, p. 103.ANNEX IPART AHARMFUL ORGANISMS WHOSE INTRODUCTION INTO, AND SPREAD WITHIN, ALL MEMBER STATES SHALL BE BANNEDSection IHARMFUL ORGANISMS NOT KNOWN TO OCCUR IN ANY PART OF THE COMMUNITY AND RELEVANT FOR THE ENTIRE COMMUNITY(a) Insects, mites and nematodes, at all stages of their development1. Acleris spp. (non-European)2. Amauromyza maculosa (Malloch)3. Anomala orientalis Waterhouse4. Anoplophora chinensis (Thomson)5. Anoplophora malasiaca (Forster)6. Arrhenodes minutus Drury7. Bemisia tabaci Genn. (non-European populations) vector of viruses such as:(a) Bean golden mosaic virus(b) Cowpea mild mottle virus(c) Lettuce infectious yellows virus(d) Pepper mild tigrÃ © virus(e) Squash leaf curl virus(f) Euphorbia mosaic virus(g) Florida tomato virus8. Cicadellidae (non-European) known to be vector of Pierce's disease (caused by Xylella fastidiosa), such as:(a) Carneocephala fulgida Nottingham(b) Draeculacephala minerva Ball(c) Graphocephala atropunctata (Signoret)9. Choristoneura spp. (non-European)10. Conotrachelus nenuphar (Herbst)10.1. Diabrotica barberi Smith and Lawrence10.2. Diabrotica undecimpunctata howardi Barber10.3. Diabrotica undecimpunctata undecimpunctata Mannerheim10.4. Diabrotica virgifera Le Conte11. Heliothis zea (Boddie)11.1. Hirschmanniella spp., other than Hirschmanniella gracilis (de Man) Luc and Goodey12. Liriomyza sativae Blanchard13. Longidorus diadecturus Eveleigh and Allen14. Monochamus spp. (non-European)15. Myndus crudus Van Duzee16. Nacobbus aberrans (Thorne) Thorne and Allen17. Premnotrypes spp. (non-European)18. Pseudopityophthorus minutissimus (Zimmermann)19. Pseudopityophthorus pruinosus (Eichhoff)20. Scaphoideus luteolus (Van Duzee)21. Spodoptera eridania (Cramer)22. Spodoptera frugiperda (Smith)23. Spodoptera litura (Fabricus)24. Thrips palmi Karny25. Tephritidae (non-European) such as:(a) Anastrepha fraterculus (Wiedemann)(b) Anastrepha ludens (Loew)(c) Anastrepha obliqua Macquart(d) Anastrepha suspensa (Loew)(e) Dacus ciliatus Loew(f) Dacus curcurbitae Coquillet(g) Dacus dorsalis Hendel(h) Dacus tryoni (Froggatt)(i) Dacus tsuneonis Miyake(j) Dacus zonatus Saund.(k) Epochra canadensis (Loew)(l) Pardalaspis cyanescens Bezzi(m) Pardalaspis quinaria Bezzi(n) Pterandrus rosa (Karsch)(o) Rhacochlaena japonica Ito(p) Rhagoletis cingulata (Loew)(q) Rhagoletis completa Cresson(r) Rhagoletis fausta (Osten-Sacken)(s) Rhagoletis indifferens Curran(t) Rhagoletis mendax Curran(u) Rhagoletis pomonella Walsh(v) Rhagoletis ribicola Doane(w) Rhagoletis suavis (Loew)26. Xiphinema americanum Cobb sensu lato (non-European populations)27. Xiphinema californicum Lamberti and Bleve-Zacheo(b) Bacteria1. Xylella fastidiosa (Well and Raju)(c) Fungi1. Ceratocystis fagacearum (Bretz) Hunt2. Chrysomyxa arctostaphyli Dietel3. Cronartium spp. (non-European)4. Endocronartium spp. (non-European)5. Guignardia laricina (Saw.) Yamamoto and Ito6. Gymnosporangium spp. (non-European)7. Inonotus weirii (Murril) Kotlaba and Pouzar8. Melampsora farlowii (Arthur) Davis9. Monilinia fructicola (Winter) Honey10. Mycosphaerella larici-leptolepis Ito et al.11. Mycosphaerella populorum G. E. Thompson12. Phoma andina Turkensteen13. Phyloosticta solitaria Ell. and Ev.14. Septoria lycopersici Speg. var. malagutii Ciccarone and Boerema15. Thecaphora solani Barrus15.1. Tilletia indica Mitra16. Trechispora brinkmannii (Bresad.) Rogers(d) Viruses and virus-like organisms1. Elm phlÃ ¶em necrosis mycoplasm2. Potato viruses and virus-like organisms such as:(a) Andean potato latent virus(b) Andean potato mottle virus(c) Arracacha virus B, oca strain(d) Potato black ringspot virus(e) Potato spindle tuber viroid(f) Potato virus T(g) non-European isolates of potato viruses A, M, S, V, X and Y (including Yo, Yn and Yc) and Potato leafroll virus3. Tobacco ringspot virus4. Tomato ringspot virus5. Viruses and virus-like organisms of Cydonia Mill., Fragaria L., Malus Mill., Prunus L., Pyrus L., Ribes L., Rubus L. and Vitis L., such as:(a) Blueberry leaf mottle virus(b) Cherry rasp leaf virus (American)(c) Peach mosaic virus (American)(d) Peach phony rickettsia(e) Peach rosette mosaic virus(f) Peach rosette mycoplasm(g) Peach X-disease mycoplasm(h) Peach yellows mycoplasm(i) Plum line pattern virus (American)(j) Raspberry leaf curl virus (American)(k) Strawberry latent "C" virus(l) Strawberry vein banding virus(m) Strawberry witches' broom mycoplasm(n) Non-European viruses and virus-like organisms of Cydonia Mill., Fragaria L., Malus Mill., Prunus L., Pyrus L., Ribes L., Rubus L. and Vitis L.6. Viruses transmitted by Bemisia tabaci Genn., such as:(a) Bean golden mosaic virus(b) Cowpea mild mottle virus(c) Lettuce infectious yellows virus(d) Pepper mild tigrÃ © virus(e) Squash leaf curl virus(f) Euphorbia mosaic virus(g) Florida tomato virus(e) Parasitic plants1. Arceuthobium spp. (non-European)Section IIHARMFUL ORGANISMS KNOWN TO OCCUR IN THE COMMUNITY AND RELEVANT FOR THE ENTIRE COMMUNITY(a) Insects, mites and nematodes, at all stages of their development1. Globodera pallida (Stone) Behrens2. Globodera rostochiensis (Wollenweber) Behrens3. Heliothis armigera (HÃ ¼bner)4. Liriomyza bryoniae (Kaltenbach)5. Liriomyza trifolii (Burgess)6. Liriomyza huidobrensis (Blanchard)6.1. Meloidogyne chitwoodi Golden et al. (all populations)6.2. Meloidogyne fallax Karssen7. Opogona sacchari (Bojer)8. Popilia japonica Newman8.1. Rhizoecus hibisci Kawai and Takagi9. Spodoptera littoralis (Boisduval)(b) Bacteria1. Clavibacter michiganensis (Smith) Davis et al. ssp. sepedonicus (Spieckermann and Kotthoff) Davis et al.2. Pseudomonas solanacearum (Smith) Smith(c) Fungi1. Melampsora medusae ThÃ ¼men2. Synchytrium endobioticum (Schilbersky) Percival(d) Viruses and virus-like organisms1. Apple proliferation mycoplasm2. Apricot chlorotic leafroll mycoplasm3. Pear decline mycoplasmPART BHARMFUL ORGANISMS WHOSE INTRODUCTION INTO, AND WHOSE SPREAD WITHIN, CERTAIN PROTECTED ZONES SHALL BE BANNED(a) Insects, mites and nematodes, at all stages of their development>TABLE>(b) Viruses and virus-like organisms>TABLE>ANNEX IIPART AHARMFUL ORGANISMS WHOSE INTRODUCTION INTO, AND SPREAD WITHIN, ALL MEMBER STATES SHALL BE BANNED IF THEY ARE PRESENT ON CERTAIN PLANTS OR PLANT PRODUCTSSection IHARMFUL ORGANISMS NOT KNOWN TO OCCUR IN THE COMMUNITY AND RELEVANT FOR THE ENTIRE COMMUNITY(a) Insects, mites and nematodes, at all stages of their development>TABLE>(b) Bacteria>TABLE>(c) Fungi>TABLE>(d) Virus and virus-like organisms>TABLE>Section IIHARMFUL ORGANISMS KNOWN TO OCCUR IN THE COMMUNITY AND RELEVANT FOR THE ENTIRE COMMUNITY(a) Insects, mites and nematodes, at all stages of their development>TABLE>(b) Bacteria>TABLE>(c) Fungi>TABLE>(d) Viruses and virus-like organisms>TABLE>PART BHARMFUL ORGANISMS WHOSE INTRODUCTION INTO, AND WHOSE SPREAD WITHIN, CERTAIN PROTECTED ZONES SHALL BE BANNED IF THEY ARE PRESENT ON CERTAIN PLANTS OR PLANT PRODUCTS(a) Insect mites and nematodes, at all stages of their development>TABLE>(b) Bacteria>TABLE>(c) Fungi>TABLE>(d) Virus and virus-like organisms>TABLE>ANNEX IIIPART APLANTS, PLANT PRODUCTS AND OTHER OBJECTS THE INTRODUCTION OF WHICH SHALL BE PROHIBITED IN ALL MEMBER STATES>TABLE>PART BPLANTS, PLANT PRODUCTS AND OTHER OBJECTS THE INTRODUCTION OF WHICH SHALL BE PROHIBITED IN CERTAIN PROTECTED ZONES>TABLE>ANNEX IVPART ASPECIAL REQUIREMENTS WHICH MUST BE LAID DOWN BY ALL MEMBER STATES FOR THE INTRODUCTION AND MOVEMENT OF PLANTS, PLANT PRODUCTS AND OTHER OBJECTS INTO AND WITHIN ALL MEMBER STATESSection IPLANTS, PLANT PRODUCTS AND OTHER OBJECTS ORIGINATING OUTSIDE THE COMMUNITY>TABLE>Section IIPLANTS, PLANT PRODUCTS AND OTHER OBJECTS ORIGINATING IN THE COMMUNTIY>TABLE>PART BSPECIAL REQUIREMENTS WHICH SHALL BE LAID DOWN BY ALL MEMBER STATES FOR THE INTORDUCTION AND MOVEMENT OF PLANTS, PLANT PRODUCTS AND OTHER OBJECTS INTO AND WITHIN CERTAIN PROTECTED ZONES>TABLE>ANNEX VPLANTS, PLANT PRODUCTS AND OTHER OBJECTS WHICH MUST BE SUBJECT TO A PLANT HEALTH INSPECTION (AT THE PLACE OF PRODUCTION IF ORIGINATING IN THE COMMUNITY, BEFORE BEING MOVED WITHIN THE COMMUNITY - IN THE COUNTRY OF ORIGIN OR THE CONSIGNOR COUNTRY, IF ORIGINATING OUTSIDE THE COMMUNITY) BEFORE BEING PERMITTED TO ENTER THE COMMUNITYPART APLANTS, PLANT PRODUCTS AND OTHER OBJECTS ORIGINATING IN THE COMMUNITYI. Plants, plant products and other objects which are potential carriers of harmful organisms of relevance for the entire Community and which must be accompanied by a plant passport1. Plants and plant products1.1. Plants, intended for planting other than seeds, of the genera Chaenomeles Lindl., Cotoneaster Ehrh., Crataegus L., Cydonia Mill., Eriobotrya Lindl., Malus Mill., Mespilus L., Prunus L., other than Prunus laurocerasus L. and Prunus lusitanica L., Pyracantha Roem., Pyrus L., Sorbus L., other than Sorbus intermedia (Ehrh.) Pers., and Stranvaesia Lindl.1.2. Plants of Beta vulgaris L. and Humulus lupulus L., intended for planting, other than seeds.1.3. Plants of stolon- or tuber-forming species of Solanum L. or their hybrids, intended for planting.1.4. Plants of Fortunella Swingle, Poncirus Raf., and their hybrids and Vitis L., other than fruit and seeds.1.5. Without prejudice to point 1.6, plants of Citrus L. and their hybrids other than fruit and seeds.1.6. Fruits of Citrus L., Fortunella Swingle, Poncirus Raf. and their hybrids with leaves and peduncles.1.7. Wood within the meaning of the first subparagraph of Article 2(2), where it:(a) has been obtained in whole or part from one of the following genera:- Castanea Mill, excluding wood which has been stripped of bark,- Platanus L., including wood which has not kept its natural round surfaceand(b)>TABLE>1.8. Isolated bark of Castanea Mill.2. Plants, plant products and other objects produced by producers whose production and sale is authorised to persons professionally engaged in plant production, other than those plants, plant products and other objects which are prepared and ready for sale to the final consumer, and for which it is ensured by the responsible official bodies of the Member States, that the production thereof is clearly separate from that of other products2.1. Plants intended for planting other than seeds of the genera Abies Mill., Apium graveolens L., Argyranthemum spp., Aster spp., Brassica spp., Castanea Mill., Cucumis spp., Dendranthema (DC) Des Moul., Dianthus L. and hybrids Exacum spp., Fragaria L., Gerbera Cass., Gypsophila L., all varieties of New Guinea hybrids of Impatiens L., Lactuca spp., Larix Mill., Leucanthemum L., Lupinus L., Pelargonium l'HÃ ©rit. ex Ait., Picea A. Dietr., Pinus L., Platanus L., Populus L., Prunus laurocerasus L., Prunus lusitanica L., Pseudotsuga Carr., Quercus L., Rubus L., Spinacia L., Tanacetum L., Tsuga Carr. and Verbena L.2.2. Plants of Solanaceae, other than those referred to in point 1.3 intended for planting, other than seeds.2.3. Plants of Araceae, Marantaceae, Musaceae, Persea spp. and Strelitziaceae, rooted or with growing medium attached or associated2.4. Seeds and bulbs of Allium ascalonicum L., Allium cepa L. and Allium schoenoprasum L. intended for planting and plants of Allium porrum L. intended for planting.3. Bulbs and corms intended for planting, produced by producers whose production and sale is authorised to persons professionally engaged in plant production, other than those plants, plant products and other objects which are prepared and ready for sale to the final consumer, and for which it is ensured by the responsible official bodies of the Member States, that the production thereof is clearly separate from that of other products of Camassia Lindl., Chionodoxa Boiss., Crocus flavus Weston "Golden Yellow", Galanthus L., Galtonia candicans (Baker) Decne., miniature cultivars and their hybrids of the genus Gladiolus Tourn. ex L., such as Gladiolus callianthus Marais, Gladiolus colvillei Sweet, Gladiolus nanus hort., Gladiolus ramosus hort. and Gladiolus tubergenii hort., Hyacinthus L., Iris L., Ismene Herbert, Muscari Miller, Narcissus L., Orinthogalum L., Puschkinia Adams, Scilla L. Tigridia Juss. and Tulipa L.II. Plants, plant products and other objects which are potential carriers of harmful organisms of relevance for certain protected zones, and which must be accompanied by a plant passport valid for the appropriate zone when introduced into or moved within that zoneWithout prejudice to the plants, plant products and other objects listed in Part I.1. Plants, plant products and other objects1.1. Plants of Albies Mill., Larix Mill., Picea A. Dietr., Pinus L. and Pseudotsuga Carr.1.2. Plants intended for planting, other than seeds, of Populus L. and Beta vulgaris L.1.3. Plants, other than fruit and seeds, of Chaenomeles Lindl., Cotoneaster Ehrh., Crataegus L., Cydonia Mill, Eriobotrya Lindl., Eucalyptus l'HÃ ©rit., Malus Mill., Mespilus L., Pyracantha Roem., Pyrus L., Sorbus L., other than Sorbus intermedia (Ehrh.) Pers. and Stranvaesia Lindl.1.4. Live pollen for pollination of Chaenomeles Lindl., Cotoneaster Ehrh., Crataegus L., Cydonia Mill., Eriobotrya Lindl., Malus Mill., Mespilus L., Pyracantha Roem., Pyrus L., Sorbus L., other than Sorbus intermedia (Ehrh.) Pers. and Stranvaesia Lindl.1.5. Tubers of Solanum tuberosum L., intended for planting.1.6. Plants of Beta vulgaris L., intended for animal fodder or for industrial processing.1.7. Soil and unsterilised waste from beet (Beta vulgaris L.)1.8. Seeds of Beta vulgaris L., Dolichos Jacq., Gossypium spp. and Phaseolus vulgaris L.1.9. Fruits (bolls) of Gossypium spp. and unginned cotton1.10. Wood within the meaning of the first subparagraph of Article 2(2), where it(a) has been obtained in whole or part from conifers (Coniferales), excluding wood which has been stripped of bark;and(b)>TABLE>1.11. Isolated bark of conifers (Coniferales).2. Plants, plant products and other objects produced by producers whose production and sale is authorised to persons professionally engaged in plant production, other than those plants, plant products and other objects which are prepared and ready for sale to the final consumer, and for which it is ensured by the responsible official bodies of the Member States, that the production thereof is clearly separate from that of other products2.1. Plants of Begonia L., intended for planting other than seeds, tubers and corms and plants of Euphorbia pulcherrima Willd., intended for planting, other than seeds.PART BPLANTS, PLANT PRODUCTS AND OTHER OBJECTS ORIGINATING IN TERRITORIES, OTHER THAN THOSE TERRITORIES REFERRED TO IN PART AI. Plants, plant products and other objects which are potential carriers of harmful organisms of relevance for the entire Community1. Plants, intended for planting, other than seeds but including seeds of Cruciferae Gramineae, Trifolium spp., originating in Argentina, Australia, Bolivia, Chile, New Zealand and Uruguay, genera Triticum, Secale and X Triticosecale from Afghanistan, India, Iraq, Mexico, Nepal, Pakistan and the USA. Capsicum spp. Helianthus annuus L., Lycopersicon lycopersicum (L.) Karsten ex Farw., Medicago sativa L., Prunus L., Rubus L., Oryza spp., Zea mais L., Allium ascalonicum L., Allium cepa L., Allium porrum L., Allium schoenoprasum L. and Phaseolus L.2. Parts of plants, other than fruits and seeds of:- Castanea Mill., Dendranthema (DC) Des. Moul., Dianthus L., Pelargonium l'Herit. ex Ait, Phoenix spp., Populus L., Quercus L.,- conifers (Coniferales),- Acer saccharum Marsh., originating in North American countries,- Prunus L., originating in non-European countries.3. Fruits of:- Citrus L., Fortunella Swingle, Poncirus Raf., and their hybrids,- Annona L., Cydonia Mill., Diospyros L., Malus Mill., Mangifera L., Passiflora L., Prunus L., Psidium L., Pyrus L., Ribes L. Syzygium Gaertn., and Vaccinium L., originating in non-European countries.4. Tubers of Solanum tuberosum L.5. Isolated bark of:- conifers (Coniferales),- Acer saccharum Marsh, Populus L., and Quercus L. other than Quercus suber L.6. Wood within the meaning of the first subparagraph of Article 2(2), where it:(a) has been obtained in whole or part from one of the order, genera or species as described hereafter:- Castanea Mill.,- Castanea Mill., Quercus L., including wood which has not kept its natural round surface, originating in North American countries,- Platanus L., including wood which has not kept its natural round surface,- Conifers (Coniferales), other than Pinus L., originating in non-European countries, including wood which has not kept its natural round surface,- Pinus L., including wood which has not kept its natural round surface,- Populus L., originating in countries of the American continent,- Acer saccharum Marsh., including wood which has not kept its natural surface, originating in North American countries,andb)>TABLE>Pallets and box pallets (CN code ex 4415 20) are also exempted where they satisfy the standard set up for "UIC pallets" and are marked accordingly.7. (a) Soil and growing medium as such, which consists in whole or in part of soil or solid organic substances such as parts of plants, humus including peat or bark, other than that composed entirely of peat.(b) Soil and growing medium, attached to or associated with plants, consisting in whole or in part of material specified in (a) or consisting in whole or in part of peat or of any solid inorganic substance intended to sustain the vitality of the plants, originating in Turkey, Belarus, Estonia, Latvia, Lithuania, Moldavia, Russia, the Ukraine, and in non-European countries other than Cyprus, Egypt, Israel, Libya, Malta, Morocco and Tunisia.8. Grain of the genera Triticum, Secale and X Triticosecale originating in Afghanistan, India, Iraq, Mexico, Nepal, Pakistan and the USA.II. Plants, plant products and other objects which are potential carriers of harmful organisms of relevance for certain protected zonesWithout prejudice to the plants, plant products and other objects listed in I.1. Plants of Beta vulgaris L. intended for animal fodder or for industrial processing.2. Soil and unsterilised waste from beet (Beta vulgaris L.).3. Live pollen for pollination of Chaenomeles Lindl., Cotoneaster Ehrh., Crataegus L., Cydonia Mill., Eriobotrya Lindl., Malus Mill., Mespilus L., Pyracantha Roem., Pyrus L., Sorbus L., other than Sorbus intermedia (Ehrh.) Pers., and Stranvaesia Lindl.4. Parts of plants, other than fruit and seeds of Chaenomeles Lindl., Cotoneaster Ehrh., Crataegus L., Cydonia Mill., Eriobotrya Lindl., Malus Mill., Mespilus L., Pyracantha Roem., Pyrus L., Sorbus L., other than Sorbus intermedia (Ehrh.) Pers., and Stranvaesia Lindl.5. Seeds of Dolichos Jacq., Magnifera spp., Beta vulgaris L. and Phaseolus vulgaris L.6. Seeds and fruits (bolls) of Gossypium spp. and unginned cotton.7. Wood within the meaning of the first subparagraph of Article 2(2), where it(a) has been obtained in whole or part from conifers (Coniferales), other than Pinus L., originating in European third countries; and(b)>TABLE>Pallets and box pallets (CN code ex 4415 20) are also exempted where they satisfy the standards set up for "UIC pallets" and are marked accordingly.8. Parts of plants of Eucalyptus l'HÃ ©rit.ANNEX VIPLANTS AND PLANT PRODUCTS TO WHICH SPECIAL ARRANGEMENTS MAY BE APPLIED1. Cereals and their derivatives.2. Dried leguminous plants.3. Manioc tubers and their derivatives.4. Residues from the production of vegetable oils.ANNEX VIIMODEL CERTIFICATESThe following model certificates are determined with regard to:- the text,- the format,- the layout and the dimensions of the boxes,- the colour of the paper and the colour of the printing.A. Model phytosanitary certificate>PIC FILE= "L_2000169EN.009701.EPS">B. Model reforwarding phytosanitary certificate>PIC FILE= "L_2000169EN.010101.EPS">C. Explanatory notes1. Box 2The reference number on the certificates is composed of:- "EC",- Member State initial(s)- identification mark for the individual certificate, consisting of numbers or a combination of letters and numbers, the letters representing the province, district, etc. of the Member State concerned, where the certificate is issued.2. Unnumbered boxThis Box is reserved for official use only.3. Box 8"Description of packages" means indication of the type of packages.4. Box 9The quantity shall be expressed either by number or weight.5. Box 11If there is insufficient space for the whole of the additional declaration, the text is to be continued on the back of the form.ANNEX VIIIPART AREPEALED DIRECTIVE AND ITS SUCCESSIVE AMENDMENTS(as referred to in Article 27)>TABLE>PART BDEADLINES FOR TRANSPOSITION AND/OR IMPLEMENTATION>TABLE>ANNEX IXCORRELATION TABLE>TABLE>